
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 1211
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 60 School Street, Orchard Park, New York, as
		  the Jack F. Kemp Post Office Building.
	
	
		1.Jack F. Kemp Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 60 School Street, Orchard Park, New York, shall be known and
			 designated as the Jack F. Kemp Post Office Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Jack F.
			 Kemp Post Office Building.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
